DETAILED ACTION
The application of Lee et al., for an “Efficient partitioning for storage system resiliency groups” filed on August 20, 2021, which is a continuation in part of  U.S. Application No. 16/888156, filed on May 29, 2020, now U.S. Patent No. 11126516, which is a continuation of U.S. Application No. 15/172197, filed June 03, 2016, now U.S. Patent No. 10691567, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on August 20, 2021 have been considered.
Claims 1-22 are presented for examination. 
Claims 1-22 are rejected on the ground of nonstatutory double patenting.

Claims 8 and 21 are rejected under 35 USC § 112.

Claims 1-4, 6-7, 9-17, 19-20, and 22 are rejected under 35 USC § 102. 

Claims 5, 8, 18, and 21 are rejected under 35 USC § 103. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11126516. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 11126516 contain(s) every element of claim(s) 1-22 of the instant application and as such anticipate(s) claim(s) 1-22 of the instant application.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10691567. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10691567 contain(s) every element of claim(s) 1-22 of the instant application and as such anticipate(s) claim(s) 1-22 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, line 2, recites the limitation “each chassis”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, line 2, recites the limitation “each able chassis”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-17, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iliadis et al. (U.S. PGPUB 20170109083). 

As per claims 1, 10, and 14, Iliadis discloses a method/computer-readable media/storage system, comprising: a plurality of storage drives; and a processing device ([0092]), comprising:
determining, by a storage system, a trade-off between data survivability over resource failures and data capacity efficiency, for resiliency groups of storage system resources, comprising storage drives, of the storage system ([0035], “In one or more embodiments, step S40 comprises estimating S46 a global mean time to data loss MTTDL metric; i.e., a metric pertaining to the heterogeneous storage system, based on mean times to data loss MTTDLj as estimated for storage devices of type j, which are themselves estimated S45 according to the modified S41-S43 configuration parameters.”);
establishing, by the storage system, a plurality of resiliency groups of storage system resources according to the determined trade-off (Fig. 1), and
responsive to adding at least one storage drive to the storage system, the storage system establishing a re-formed plurality of resiliency groups that is according to the determined trade- off, without decreasing the data survivability over resource failures of the storage system ([0024], “Determining a new configuration involves modifying the amounts of the data subsets respectively stored on the storage devices. That is, the new configuration involves data that are, a minima, rearranged across the heterogeneous storage system. The estimation may furthermore involve the modification of other configuration parameters, as discussed herein below. In particular, the determination of the new configuration may be subject to a given storage budget for the storage of such data.”) and ([0033], “In addition, embodiments of the present methods may consider the numbers of devices of each type, e.g., the number n.sub.1 of storage devices of the first type and the number n.sub.2 of storage devices of the second type, where more than two devices are considered, e.g., n.sub.1>1 and/or n.sub.2>1. The configuration parameters may thus include n.sub.1 and n.sub.2. Such parameters may, in one or more embodiments, be varied to determine an increased global reliability.”) and (Fig. 1).

As per claims 2, 11, and 15, Iliadis discloses the determined trade-off comprises biasing storage system expansion to have more and narrower resiliency groups acting to increase ([0033] and [0043]) mean time to data loss and decrease data capacity efficiency ([0035], “global mean time to data loss MTTDL metric.”) and (Fig. 1).

As per claims 3, 12, and 16, Iliadis discloses the plurality of resiliency groups is established across differing subsets of the storage system resources, each resiliency group is supportive of a plurality of write groups across differing subsets of members of the resiliency group, and each write group is supportive of a plurality of RAID stripes across a subset of members of the resiliency group ([0044]).

As per claims 4, 13, and 17, Iliadis discloses the data survivability over resource failures relates to mean time to data loss (MTTDL) and the data capacity efficiency relates to N/(N+R+S) for N number of storage drives, R number of redundant storage drives, and S number of spare storage drives, and the storage system forms widest possible RAID stripes in at least one resiliency group to maximize the data capacity efficiency ([0042], “Then, if the simulated reconfiguration is compatible S44 with the storage capacities of the storage devices, the method of FIG. 1 proceeds to calculate S45, S46 the global mean time to data loss that corresponds to the modified parameters.”) in the at least one resiliency group ([0035]-[0044]).

As per claims 6 and 19, Iliadis discloses the storage system establishing the re-formed plurality of resiliency groups comprises: responsive to a count of unassigned storage drives exceeding a defined split multiplier count, splitting the storage drives of the storage system to form a new resiliency group ([0064]-[0077]) that does not decrease the data capacity efficiency of the storage system ([0042], “Then, if the simulated reconfiguration is compatible S44 with the storage capacities of the storage devices, the method of FIG. 1 proceeds to calculate S45, S46 the global mean time to data loss that corresponds to the modified parameters.”).

As per claims 7 and 20, Iliadis discloses responsive to a resiliency group falling below a defined collapse limit membership count equal to a maximum RAID stripe width, collapsing the resiliency group ([0057]-[0077]).

As per claims 9 and 22, Iliadis discloses each of the re-formed resiliency groups comprises a group of storage drives across which a locally repairable shard group can be defined for a RAID stripe having a plurality of locally repairable shard groups ([0057]-[0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iliadis et al. (U.S. PGPUB 20170109083) in view of Tamo et al. (U.S. PGPUB 20120278689).

As per claims 5 and 18, Iliadis fails to explicitly discloses zigzag coding. 
Tamo of analogous art teaches: increasing the data capacity efficiency in a resiliency group, through zigzag coding comprising multiple RAID stripes sharing at least one parity shard ([0038]).
All of the claimed elements were known in Iliadis and Tamo and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their storage management methods. One would be motivated to make this combination for the purpose of providing an improved storage rebuilding (Tamo, [0008]).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iliadis et al. (U.S. PGPUB 20170109083) in view of Holdaway et al. (U.S. Patent No. 7840656). 

As per claims 8 and 21, Iliadis fails to explicitly discloses chassis. 
Holdaway of analogous art teaches: biasing the storage system to have each chassis form at least one resiliency group of storage system resources of the chassis (Figs. 4-7) and to have each further chassis that is unable to form a resiliency group according to the explicit determined trade-off to distribute storage system resources of the further chassis among remaining resiliency groups (col. 11-12).
All of the claimed elements were known in Iliadis and Holdaway and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their storage management methods. One would be motivated to make this combination for the purpose of providing an improved storage server management (Holdaway, col. 2, lines 1-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113